



Exhibit 10.43
catalentlogov02copy06.jpg [catalentlogov02copy06.jpg]    
Management Incentive Plan - FY2016
Summary Plan Description




Introduction


The Management Incentive Plan (MIP) is a variable annual cash incentive program
that rewards performance against annual individual and business-based goals.
Individual performance goals designed to support the broader business goals are
established each year between eligible participants and their respective
managers. The Compensation Committee of the Board of Directors of Catalent, Inc.
selects the business-based goals for the MIP from among the corporate financial
and strategic growth objectives approved each year by the Board.


Eligibility for the MIP is based on several criteria, including position in the
organization and past performance. MIP participants are expected to play an
important role in achieving the Company’s strategic goals and contributing to
the growth of the Company and its people. Key features of the MIP, including
funding and the determination and payment of individual awards, are described
below.


Market-Based Program


Catalent believes that providing competitive market-based compensation is
critical to attracting, engaging and retaining key talent and the critical skill
sets and expertise necessary to make Catalent successful. With this in mind,
Catalent’s incentive programs, including the MIP, are reviewed on an annual
basis taking into account market compensation trends, annual financial goals,
and changes in business strategies. Where appropriate, a review is performed and
changes are generally agreed prior to the start of the fiscal year, although the
Company reserves the right to make changes at any time.


MIP Alignment with Financial Goals
 
Catalent believes that the MIP acts best as an incentive when there is
meaningful alignment between the business performance factors used to measure a
participant’s achievement and the participant’s ability to enhance the
performance of the overall organization through the participant’s position
within the organization. Depending on a participant’s role, the business
performance factors can be weighted among one, two, or three organizational
levels (i.e., overall Catalent, the principal business unit to which the
participant’s efforts are directed (if any), and the principal site and/or
region to which the participant’s efforts are directed (if any)). In rare cases,
the business performance factors may be weighted differently for participants
who support multiple business units and/or sites. The chart below provides
several examples of weightings for the business performance factors.







--------------------------------------------------------------------------------





 
Business Performance Factors Weighting
Position Category(1)
Overall
Catalent
Business
Unit
Site/
Region(3)
ELT and Corporate
100%
 
 
BU Functional Leaders(2)
50%
50%
 
Site/Region-Based Leaders
30%
30%
40%
Site-Based Participants
0%
40%
60%



Notes:
(1)    As noted above, there may in rare cases be other weightings used for
individual participants.

(2)    Includes positions that support business unit-wide initiatives (e.g., VPs
of operations, quality, or finance for a BU).
(3)    This weighting may take into account regional results, which may include
the results of multiple BUs and sites.


Business Performance Factors Combine for a Business Achievement Factor (BF)


As noted, the business performance factors measure achievement against a set of
goals fixed each year by the Board of Directors and the Compensation Committee.
For fiscal 2016, as in recent years, the business performance factors will be
based on achievement in revenue and “EBITDA” (earnings before interest, taxes,
depreciation, and amortization) as against the amounts set forth in the
board-approved budget for this fiscal year. Because the MIP measures achievement
against budget, adjustments to revenue and EBITDA that are used in determining
the budget will also apply when measuring performance, and results in foreign
currencies will be converted to U.S. dollars at the currency exchange rates used
to determine the budget.


Achievement against each goal-revenue and EBITDA-is measured separately, and an
achievement factor is assigned based on the percentage attainment against each
goal. These achievement factors are then weighted-25% for revenue, and 75% for
EBITDA-to determine an overall business achievement factor (BF).


Set forth below is the chart used to convert the achievement percentage for each
goal to the achievement factor used to calculate the MIP.









--------------------------------------------------------------------------------





% of Target Achieved
Achievement Factor Assigned
Comment
< 90%
Zero
Any payout at Comp Committee discretion
90%
50.0%
Threshold performance @ 50%
91%
55.0%
 
92%
60.0%
 
93%
65.0%
 
94%
70.0%
 
95%
75.0%
 
96%
80.0%
 
97%
85.0%
 
98%
90.0%
 
99%
95.0%
 
100%
100.0%
Target
101%
105.0%
 
102%
110.0%
 
103%
115.0%
 
104%
120.0%
 
105%
125.0%
 
106%
132.5%
 
107%
140.0%
 
108%
147.5%
 
109%
155.0%
 
110%
162.5%
 
111%
167.5%
 
112%
172.5%
 
113%
177.5%
 
114%
182.5%
 
115%
187.5%
Maximum performance @ 187.5%
>115%
187.5%
 





As seen in the chart, 100% achievement converts to a 100% achievement factor,
and the achievement factor increases for improved performance against the
targets and decreases if performance does not meet the budget target. The
minimum achievement factor for the MIP is 90%--below that, the assigned
achievement factor is 0%, although the Compensation Committee remains free, in
its sole discretion, to make MIP awards even if achievement does not reach 90%.
Similarly, the maximum achievement factor is 115%--above that, the assigned
achievement factor remains the same.


Set forth below is a chart showing, at multiple example levels of achievement,
how the two separate business performance factors-revenue and EBITDA-come
together to give participants a singled combined BF.









--------------------------------------------------------------------------------





 
 
Revenue Goal Achievement
 
 
<90%(1)
90%
95%
100%
105%
110%
115%
EBITDA Goal
Achievement
<90%(1)
0.0%
12.5%
18.8%
25.0%
31.3%
40.6%
46.9%
90%
37.5%
50.0%
56.3%
62.5%
68.8%
78.1%
84.4%
95%
56.3%
68.8%
75.0%
81.3%
87.5%
96.9%
103.1%
100%
75.0%
87.5%
93.8%
100.0%
106.3%
115.6%
121.9%
105%
93.8%
106.3%
112.5%
118.8%
125.0%
134.4%
140.6%
110%
121.9%
134.4%
140.6%
146.9%
153.1%
162.5%
168.8%
115%
140.6%
153.1%
159.4%
165.6%
171.9%
181.3%
187.5%



Note: (1)
For fiscal 2016, the Compensation Committee has set the revenue and EBITDA
performance thresholds at 90% of target. Funding for the MIP is dependent on
achievement of at least the threshold level for both performance metrics. If
both hurdles are not met, MIP funding can only occur at the discretion of
management, with approval of the Compensation Committee.





Individual Performance Factor (IPF)


Each year, MIP participants, in collaboration with their managers, establish
appropriate individual performance goals based on the individual’s role. These
goals are to be aligned with the business performance goals established for
Catalent overall. At fiscal year-end, managers determine each participant’s
individual performance factor (IPF) based on the participant’s overall
performance for the year, including achievement of the participant’s individual
performance goals. In general, the IPF ranges from 0 to 150%.


For fiscal 2016, MIP participants who receive a performance rating of “Did Not
Meet Expectations” will receive a zero IPF and will not be eligible for payout
under the MIP regardless of the BF achievement.
The Business and Individual Performance Factors Are Combined to Determine the
MIP Award
                                                                
At the beginning of each fiscal year, a target MIP payout is set for each
participant, usually expressed as a percentage of base salary. The amount
actually paid to the participant following the end of the fiscal year is
dependent on both the participant’s combined business achievement percentage and
the individual performance factor assigned to the participant. For fiscal 2016,
the combined BF is weighted 70%, and the IPF is weighted 30%, in order to obtain
an overall combined performance factor, which is expressed as a percentage and
then applied against the target. Because the BF can range from 0% to 187.5%, and
the IPF can range from 0% to 150%, the total MIP payout can range from 0% to
176.3% of the target payout amount.
MIP Calculation Summary for Fiscal 2016


Set forth below is a graphical summary of the MIP calculation process. For
participants with multiple business factors (overall, BU, and site/region), the
business factor calculation is performed separately for each segment, then
combined as a weighted average, in order to determine an overall combined BF.





--------------------------------------------------------------------------------










--------------------------------------------------------------------------------






--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

MIP Summary Plan Description FY2016
2


6










Below is an example of a MIP calculation for illustrative purposes:


In this example, we assume that all relevant business metrics perform at target.
We also assume that the participant has a base salary of $100,000 and a MIP
target of 15%, and that the participant ends the fiscal year with an individual
performance factor of 100%.


Bonus Eligible Compensation
X
Bonus Target %
 
70% X BF
 
 
 
 
 
 
 
 
US$10,500
 
Final Award
 
 
 
 
 
 
 
=
US$15,000
US$100,000
X
15%
 
30% X IPF
 
 
 
 
US$15,000
 
US$4,500
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Earned Salary in the fiscal year is prorated based on hire date or salary change
effective date
 
MIP target % assigned to the plan participant; may be a blended % due to
promotions, changes in role during the FY
 
70% + 30%
 
The MIP bonus amount for the fiscal year





Performance Updates During the Fiscal Year


The MIP design is open and transparent, reflecting Catalent’s confidence that
Company leaders can deliver on its challenging but achievable goals.


Throughout the fiscal year, participants should review their progress against
their personal goals with their managers. The senior management team will also
provide updates on Catalent’s progress against its business goals. These
individual and team updates will help participants to track their progress
toward annual MIP funding and payout.







--------------------------------------------------------------------------------

















Effect of Employment Status Changes on Eligibility


Your eligibility to receive a MIP award is affected by your employment status at
payout. Listed below are payout provisions pertaining to different termination
scenarios:


Event
Event occurs:  Prior to April 1, 2016
Event occurs:  From April 1, 2016 through date of MIP payment (scheduled to
occur in Sept. 2016)
Voluntary termination (including resignation and job abandonment)
Not eligible for payout
Not eligible for payout
Involuntary termination for cause* or for other than RIF/restructure/divestiture
Not eligible for payout
Not eligible for payout
Involuntary termination due to RIF/restructure/divestiture
Not eligible for payout
Employees with continuous MIP-eligible service through the date of termination,
where at least 90 days of that service occurred in fiscal 2016, will be eligible
for payout at the normal payout date based on actual company/BU/site results
(pro-rated for the portion of the year in service) and IPF as determined by the
employees’ manager (similarly pro-rated)
Death
Employees with continuous MIP-eligible service through the date of death, where
at least 90 days of that service occurred in fiscal 2016, will be eligible for
payout at the normal payout date based on actual company/BU/site results
(pro-rated for the portion of the year in service) and IPF as determined by the
employees’ manager (similarly pro-rated)
Retirement
Not eligible for payout
Employees with at least 90 days of MIP-eligible service in fiscal 2016 will be
eligible for payout at the normal payout date based on actual company/BU/site
results (pro-rated for the portion of the year in service) and IPF as determined
by the employees’ manager (similarly pro-rated)
Certain leaves of absence (LOA) may affect eligibility. Applicable LOA policies
should be consulted on a regional basis.



*
Management reserves the right to determine in its sole discretion whether an
individual termination of a MIP participant is for “cause.”





Timetable for Bonus Determination and Payment


After the close of the fiscal year, BF determinations will be made and overall
MIP funding will be calculated.


At the appropriate time during the Catalent annual performance management cycle,
year-end performance reviews will be completed and managers will determine and
assign MIP-eligible participants an applicable IPF value based on assessments of
individual performance against





--------------------------------------------------------------------------------





goals.


Typically, within 90 days of the end of the fiscal year (generally in
September), individual MIP awards will be communicated.


Important Limitations on this Summary Plan Description
 
Please note that this document is only a summary of the Catalent MIP program.
Participation in the MIP in any year is not a guarantee of participation in any
future year. The application of the MIP to any given individual may vary
depending on various circumstances, including the terms of any applicable
employment contract, applicable regional laws governing employment, benefits, or
payments under benefit plans applicable to only a subset of employees, and the
terms of any applicable collective bargaining or employment agreement.
Furthermore, the Company reserves the right to modify or cancel the MIP at any
time, with or without notice to employees, to the fullest extent permitted by
applicable law. In addition, separation from Catalent employment may affect a
participant’s ability to participate in the MIP or the amount of the
participant’s benefits in ways that are not fully described in this summary plan
description. Employees with questions concerning eligibility for the MIP or the
terms and conditions of the plan may contact their Catalent Human Resources
representatives.





